               IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION



JUAN MANUEL LANDAVERDE, 263540, :

       Plaintiff,                            :

vs.                                          :   CIVIL ACTION 19-0111-JB-N

LANETTA BANKS,                               :

       Defendant.                            :




                                       JUDGMENT


       It is ORDERED, ADJUDGED, and DECREED that this action be and is hereby

DISMISSED without prejudice, prior to service of process, pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for failure to state a claim upon which relief may be granted.

       DONE this 14th day of August, 2019.



                                   s/JEFFREY U. BEAVERSTOCK
                                   UNITED STATES DISTRICT JUDGE
